Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
3.	Applicant’s arguments with respect to claim(s) 03/07/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1, 4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al (US6,529,307).
Peng et al discloses a light projector comprising a light source (21) configured to emit a light beam (see figures 1A and 4); a beam multiplication film (50), disposed on a transmission path of the light beam (see figures 1A and 4); and made of anisotropic/birefringent refractive index material (see column 6, lines 24-63), wherein a plurality of separated light beams are .
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al (US6,529,307).
Pan et al discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the beam multiplication film comprises a flexible film.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify he anisotropic/birefringent material of the beam multiplication film of Pen et al to include a flexible polymer film material, as is well known in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a flexible film. Note: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 125 USPQ 416.

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fratello (US 2004/0001255).
Fratello discloses a light projector comprising a light source (801) configured to emit a light beam (see Fig. 8);  beam multiplication film/walk-off plate (802), disposed on a transmission path of the light beam (see Fig. 8)); wherein a plurality of separated light beams are produced after the light beam from the light source passes through the beam multiplication film (see Fig. 8); and a retardation-tunable wave plate (808), disposed on transmission paths of the separated light beams from the beam multiplication film and configured to modulate the separated light beams (see Fig. 8), an another beam multiplication film/walk-off plate (809) disposed on the transmission path of the light beam, wherein the retardation-tunable wave plate is disposed between the beam multiplication film and the another beam multiplication film (see Fig. 8), except for explicitly stating that the beam multiplication films/walk-off plates are made of anisotropic/birefringent refractive index material.
The examiner takes Official Notice that it is well known to make walk-off plates of anisotropic/birefringent refractive index material in the same field of endeavor for the purpose of splitting/combining light.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the beam multiplication films/walk-off plates of Fratello to include an anisotropic/birefringent refractive index material, as is well known in the optical art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a splitting/combining element . Note: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 125 USPQ 416.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
March 12. 2022